Case 3:18-cv-00454-MHL Document 24-1 Filed 04/04/19 Page 1 of 1 PageID# 919




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION

QUALITY PLUS SERVICES, INC.,
                Plaintiff,
v.                                                        Civil Action No: 3:18-cv-00454

NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, PA.,
               Defendant.

                                    PROPOSED ORDER

       THIS MATTER is before the Court on Quality Plus Services, Inc.’s Motion to Exclude

Testimony of Defendant’s Expert, Robert Anderson, Jr. It is hereby

       ORDERED that Quality Plus Services, Inc.’s Motion to Exclude Testimony of Defendant’s

Expert, Robert Anderson, Jr. is GRANTED as to all aspects of the proposed expert testimony of

Mr. Robert Anderson, Jr.

       ENTERED this ___ day of ___________, 2019.



                                                                 M. Hannah Lauck
                                                                 United States District Judge

Date:
Richmond, Virginia
